Title: [March 19. Thursday.]
From: Adams, John
To: 


      March 19. Thursday. Captain McIntosh assured Us that by his Reckoning when he was taken he was in the English Channel, and We had been beating about in it for some time. For the last five days We had been tossed in another Gale: I had been scarcely able to stand or sit, without holding fast with both my hands, upon some lashed Table, or Gun, or the Side, or beams of the Ship or some other fixed Object, such was the Agitation and perpetual motion of the Vessel by violent Gales and a heavy Sea. In the course of the last five days We had seen a great Number of Vessells two of which if not four were supposed to be large British Men of War, for they chased Us a long time and drove Us in various directions all out of our Course. The Wind had been much against Us, but this morning it veered and We steered, at least our head lay by the Compass South East. We consoled Ourselves as well as We could by reflecting, that possibly We had been favoured by the last Gale as We had been by the first. By the last We had escaped Cruisers, as We did by the first, which I own I considered as an Escape, because although We all agreed, Officers, Passengers and Men, in the necessity of Fighting the Frigate in the Gulph Stream, yet I had reasons enough to be apprehensive of the Consequences of an Engagement perhaps with a superiour force, probably with a superiour number of Men and certainly with greater Experience in the Officers and stricter discipline among the Men.
      Possibly this violent Gale from the South East, had driven all the Cruisers from the Coast of Spain, and the southerly part of the Bay of Biscay, and by this means have opened a clear passage for Us to Bourdeaux. This was possible and so was the contrary. Heaven alone knew.
     